      Case 8:20-mj-00518-DUTY Document 6 Filed 08/13/20 Page 1 of 3 Page ID #:42


 AO 472 (Rev. 1 I/]6) Oriier of Detention Pending Trial


                                         UNITED STATES DISTRICT COURT                                           FILED
                                                                                                     CLERK, U.S. DISTRICT COURT
                                                                       for the
                                                            Central District of California               ~~~~ ~ 3 ~~'~ ";~

                     United States of America                             ~                       BYNTRAL i t    CT OF CAL~FOP,NIA
                                                                                                                           DEPUTY
                                    V                                     ) Case No. S ~p~0
                                                                                          ' Q~S
     ~ose C~1~ror~ o l.,o~Z_                                              1
                               Defendant .

                                         ORDER OF DETENTION PENDING TRIAL
                                                          Part I -Eligibility for Detentio~t

      Upon the

                ~ Motion ofthe Government attorney pursuant to 18 U.S.C. § 3142(fl(1), or
                ~ Motion ofthe Government or Court's own motion pursuant to 18 U.S.C. § 3142(fl(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings offact
and conclusions oflaw, as required by 18 U.S.C. § 3142(1), in addition to any other findings made at the hearing.

                              Part II -Findings of Fact and Law as to Presumptions under § 3142(e)

  ~ A. Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(e)(2)(previous violaror): There is a rebuttable
    presumption that no condition or combination ofconditions will reasonably assure the safety of any other person
    and the community because the following conditions have been met:
        Q (1).the defendant is charged with one ofthe following crimes described in 18 U.S.C. § 3142(fl(1):
             ~(a)a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 yeazs or more is prescribed; or
             O(b)an offense for which the maximum sentence is life imprisonment or death; or
             a(c)an offense for which a maximum tezm ofimprisonment of 10 years or more is prescribed in
                                                                                                                 the
               Controlled Substances_ Act(21 U.S.C. §§ 801-904), the Controlled Substances Import and
                                                                                                            Export Act
              (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C.(46 U.S.C. §§ 70501-7050
                                                                                                       8); or
             Q(d)any felony ifsuch person has been convicted oftwo or more offenses described in subparagra
                                                                                                                   phs
              (a)through(c)ofthis paragraph, or two or more State or local offenses that would have been offenses
               described in subparagraphs(a)through(c)ofthis paragraph if a circumstance giving rise to Federal
               jurisdiction had existed, or a combination ofsuch offenses; or
             ~(e)any felony that is not otherwise a crime of violence but involves:
              (i) a minor victim;(ii)the possession of a firearm or destructive device (as defined in 18 U.S.C.
                                                                                                                 § 921);
              (iii) any other dangerous weapon; or(iv)a failure to register under 18 U.S.C. § 2250; and
       ~ (2)the defendant has previously been convicted ofa Federal offense that is described in
                                                                                                     18 U.S.C.
          § 3142(fl(1), or of a State or local offense that would have been such an offense if a circumstan
                                                                                                            ce giving rise
          to Federal jurisdiction had existed; and
       O (3)the offense described in paragraph(2)above for which the defendant has been convicted
                                                                                                         was
          committed while the defendant was on release pending trial for a Federal, State, or local offense; and
       Q (4)a period of not more than five years has elapsed since the date ofconviction, or the release
                                                                                                           ofthe
          defendant from imprisonment, for the offense described in pazagraph(2)above, whichever is later.


                                                                                                                 Page 1 of 3
       Case 8:20-mj-00518-DUTY Document 6 Filed 08/13/20 Page 2 of 3 Page ID #:43


 AO 472 (Rev. 11/16) Order of Detention Pending Trial

  ~B. Rebuttable Presumption Arises Under 18 U.S.C.§ 3142(e)(3)(narcotics,firearm, other op`enses): There is a
   rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance ofthe
   defendant as required and the safety ofthe community because there is probable cause to believe that the defendant
   committed one or more ofthe following offenses:
      ~    1)an offense for which a maximum term ofimprisonment of 10 years or more is prescribed in the
          Controlled Substances Act(21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act(21
          U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C.(46 U.S.C. §§ 70501-70508);
       a (2)an offense under 18 U.S.C. §§ 924(c),956(a), or 2332b;
       Q (3)an offense listed in 18 U.S.C. § 2332b(g)(5)(B)for which a maximum term ofimprisonment of 10 years
          or more is prescribed;
       ~(4)an offense under Chapter 77 ofTitle 18, U.S.C.(18 U.S.C. §§ 1581-1597)for which a maximum term of
          imprisonment of20 years or more is prescribed; or
       ~ (5)an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241,2242, 2244(a)(1), 2245,
          2251, 2251A,2252(axl), 2252(a)(2), 2252(a)(3), 2252A(a)(1),2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
          2260, 2421, 2422,2423, or 2425.

 ~C. Conclusions Regarding Applicability of Any Presumption Established Above

               The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
               ordered on that basis.(Part Ill need not be completed.)

               OR

            O The defendant has presented evidence sufficient to rebut the presumption, but after considering the
              presumption and the other factors discussed below, detention is warranted.

                                  Part III -Analysis and Statement of the Reasons for Detention
A~~CY ho~'~ VC~~ ~
     After considering the factors set forth in 18 U.S.C.§ 3142(g)and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

~By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
 the safety ofany other person and the community.

 ~By a preponderance of evidence that no condition or combination of conditions ofrelease will reasonably assure
  the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the_ reasons for detention include the following:

,  Weight of evidence against the defendant is strong
   Subject to lengthy period ofincarceration if convicted
 ~ Prior criminal history
 a Participation in criminal activity while on probation, parole, or supervision
 ~ History of violence or use of weapons
 Q History of alcohol or substance abuse
 Q Lack of stable employment
 ~ Lack of stable residence
, Lack of financially responsible sureties
~


                                                                                                                    Page 2 of 3
        Case 8:20-mj-00518-DUTY Document 6 Filed 08/13/20 Page 3 of 3 Page ID #:44


 AO 472 (Rev. 11/16) Order ofDetention Pending Trial

           Lack of significant community or family ties to this district
        J~ Significant family or other ties outside the United States Porer~~s { S►b~ir~gs ir hcX~co
           Lack of legal status in the United States
           Subject to removal or deportation after serving any period of incarceration
         Q Prior failure to appear in court as ordered
        ~ Prior attempts) to evade law enforcement
        ~ Use of aliases) or false documents
        ~ Background information unknown or unverified
        17 Prior violations of probation, parole, or supervised release

 OTHER REASONS OR FURTE~R EXPLANATION:




                                               Part IV -Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated
                                                                                                             representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving
                                                                                                            sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
                                                                                                                          with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the.
                                                                                                                    person in
charge of the corrections facility must deliver the defendant to      ited tates M      al fo e purpose an appearance in
connection with a court proceeding.

Date:
                                                                          United     Magis     Judge
                                                                           KAREN E. SCOTT


                                                                                                                     Page 3 of 3
